Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 3/30/2021. Claims 1 – 18 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 3/30/2021 is acknowledged by the examiner.

Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 16, German Patent document DE 2826635 discloses a first fluid port (7) and a second fluid port (13) fluidly connectable with one another via a fluid passage; a first valve (12) having an open position and a closed position, the first valve blocking the fluid passage in its closed position and not blocking the fluid passage in its open position unblocking and a control volume (18) fluidly connected or fluidly connectable with the first fluid port (7) via a flow restrictor (17).
Japanese Patent document JPH3-109110 teaches a second valve (3) having an open position and a closed position, the second valve blocking the fluid passage in its closed position and not blocking the fluid passage in its open position
The combination of the German Patent document and the Japanese Patent document do not make obvious in combination with other,  the claim limitation “wherein a fluid pressure in the control volume biases each of the first valve and the second valve toward their closed position.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753